NATIONAL RESEARCH CORPORATION
2006 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT

[Name]

Dear _____________________:

You have been granted an option (the “Option”) to purchase shares of $.001 par
value common stock (the “Shares”) of National Research Corporation (the
“Company”) under the National Research Corporation 2006 Equity Incentive Plan
(the “Plan”) with the following terms and conditions:

Grant Date: __________, 200__


Type of Option: Nonqualified or Incentive Stock Option


Number of Option Shares: __________________


Exercise Price per Share: U.S. $_____________


Expiration Date: The tenth (10th) anniversary of the Grant Date, subject to
earlier termination as described under "Termination of Employment."


Vesting Schedule: Your Option will vest and become fully exercisable on the 5th
anniversary of the Grant Date.


  In addition, your Option will become fully vested if your employment
terminates as a result of your death or disability, as determined by the
Committee. Upon any other termination of employment, if your Option is not yet
vested, it will immediately terminate.


--------------------------------------------------------------------------------

Manner of Exercise: You may exercise all or a portion of this Option only if the
Option has vested, and only if the Option has not expired or otherwise
terminated. To exercise this Option, you must notify the Company’s Secretary, in
writing and on the form provided by the Committee, of your intent to exercise
the Option. Your notice must specify the number of Shares you wish to purchase
and must be accompanied by payment for those Shares and applicable withholding
taxes. Payment for the Shares may be made: (a) in cash or its equivalent; (b) by
tendering to the Company previously acquired Shares that you have held for at
least six (6) months or purchased on the market at Fair Market Value; (c) by any
combination of (a) and (b); or (d) by delivering to the Company or its agent an
executed irrevocable option exercise form together with irrevocable instructions
to a broker-dealer to sell or margin a sufficient portion of the Shares and
deliver the sale or margin loan proceeds to the Company as payment for the
Shares.


  Your notice will be effective when it is received by the Company’s Secretary
at the Company’s principal office. If another person wishes to exercise this
Option after your death, that person must contact the Company’s Secretary and
prove to the Company’s satisfaction that he or she is entitled to do so. Your
ability to exercise this Option may be restricted by the Company if required by
applicable law.


Termination of Employment: If your employment with the Company terminates, and
your Option has vested, but has not expired or otherwise terminated, your Option
will terminate as follows:


  • If your employment terminates as a result of your death, disability or
retirement, as determined by the Committee, your Option will terminate on the
first (1st) anniversary of the date of your termination of employment.


  • If your employment terminates for any other reason, your Option will
terminate ninety (90) days after the date of your termination of employment.


  However, in no event will this Option be exercisable after its Expiration
Date.


Restrictions on Resale: By accepting this Option, you agree not to sell any
Shares acquired under this Option except (a) pursuant to an effective
registration statement under the Securities Act of 1933 (the “'33 Act”), as
amended, and any applicable state securities laws; (b) in a transaction that
satisfies the requirements of Rule 144 of the ‘33 Act; or (c) in a transaction
which, in the opinion of the Company’s attorneys, is exempt from registration
under the ‘33 Act and applicable state securities laws.


2

--------------------------------------------------------------------------------

Tax Withholding To satisfy the withholding taxes due upon exercise of your
Option, you may elect to have the Company withhold for its own account that
number of Shares otherwise deliverable to you on the exercise date having an
aggregate Fair Market Value on the exercise date equal to the minimum statutory
total tax that the Company must withhold. Your election must be irrevocable, in
writing, and submitted to the Secretary of the Company before you exercise your
option. You may also satisfy the withholding taxes due by tendering to the
Company previously acquired Shares that you have held for at least six (6)
months or purchased on the market at Fair Market Value.


  If you do not elect to satisfy the withholding requirement using Shares as
discussed above, you must deliver to the Company, at the time the Company is
obligated to withhold taxes in connection with the exercise of your Option, such
amount as the Company requires to meet its withholding obligation under
applicable tax laws or regulations. If you fail to do so, the Company has the
right and authority to deduct or withhold from other compensation payable to you
an amount sufficient to satisfy its withholding obligations.


Powers of the Company/Rights of Optionee: This Option does not affect, in any
way, the right of the Company to enter into transactions that would change its
capital structure or business, such as recapitalizations, reorganizations,
mergers or consolidations, the issuance of stock, bonds or other debt. Nor will
this Option prevent the Company from dissolving or liquidating, selling or
transferring all or part of its assets, or entering into any other sort of
corporate act or transaction. The Option does not grant you any right to
continued employment with the Company or with any of its Affiliates.


  Your ownership of this Option does not give you any rights as a shareholder of
the Company with respect to any of the Optioned Shares until the Option has been
exercised, payment for the Shares has been made, and a stock certificate for
such Shares has been issued.


Miscellaneous: • As a condition of the granting of this Award, you agree, for
yourself and your legal representatives or guardians, that this Agreement shall
be interpreted by the Committee and that any interpretation by the Committee of
the terms of this Agreement or the Plan and any determination made by the
Committee pursuant to this Agreement shall be final, binding and conclusive.


  • This Agreement may be executed in counterparts.


3

--------------------------------------------------------------------------------

This Option is granted under and governed by the terms and conditions of the
Plan. Additional provisions regarding your Option and definitions of capitalized
terms used but not defined in this Stock Option Agreement can be found in the
Plan.

BY ACCEPTING THIS STOCK OPTION AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
RECEIPT OF THE PLAN.

__________________________________ __________________________________ Authorized
Officer Recipient











4